DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 12-14, filed April 29, 2021, with respect to Claims 1, 3-14, and 16-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 3-14, and 16-20 have been withdrawn. 
Applicant argues that Mandal (US 20180285261A1) teaches away from the claimed arrangement by teaching filling a shared cache of the CPU and GPU, and not causing data to be migrated from the storage device to the memory implemented within the graphics processing unit via the determined path.  Anvin (US007089397B1) teaches that the L1 cache is built into the CPU chip and the L2 cache functions as a secondary staging area that feeds the L1 cache.  Thus, Anvin does not teach causing data to be migrated from the storage device to the memory implemented within the graphics processing unit via the determined path (p. 13-14).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for reasons discussed in Applicant’s Remarks dated April 29, 2021 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
One prior art (Mandal US 20180285261A1) teaches the GPU cache is used for graphics processing [0029].  LLC 50 is shared by GPUs.  LLC 50 is typically bigger than the GPU side cache [0031].  Mandal teaches a memory (GPU cache 35) of the graphics processing unit (30).  The graphics processing unit also accesses a last level cache (LLC) 50 [0028].  The memory (GPU cache 35) of the graphics processing unit includes an L1 cache [0029].  Last level cache (LLC) 50 may be shared by the CPUs and GPUs.  Cache controller 60 can send requests for data to system memory 70 when such requests (e.g., read requests) from processing devices cannot be satisfied by LLC 50 [0028].  Read request is received by cache controller 60 from a processing device, such as GPUs 30.  The read request may be requesting access to data.  LLC lookup is performed.  The LLC lookup is a search of LLC 50 to determine whether data responsive to the read request is present in the lower level cache.  At 206, a determination is made as to whether a hit resulted from the search [0042].  If, at 206, it is determined that a miss resulted from the search of LLC 50, then at 212, a determination may be made as to whether a dynamic fill policy is applicable to read the request [0043].  If at 212, a determination is made that a dynamic fill policy is applicable to the read request, then at 213, a determination can be made as to whether to deallocate an entry in the buffer based on a threshold [0045].  If a determination is made at 213 that the relevant entry in the LRB is not to be deallocated based on the threshold, then the read request is held in the LRB while a request for the data is sent to the system memory and the data is filled into the LLC from system memory.  At 214, a request is sent to the system memory for the data.  At 216, the data is written from the system memory to the LLC.  At 218, the data is sent by the cache controller from the LLC to the requesting device.  At 220, the entry in LRB 55 corresponding to the read request is deallocated [0051].  If a determination is made at 213 that the relevant entry in the LRB is to be deallocated based on the threshold, and if a determination   GPU side caches 35 may include one or more types of cache.  The GPU side caches may include level 1 caches and texture caches for graphics processing [0029].  However, Mandal teaches away from the claimed arrangement by teaching filling a shared cache of the CPU and GPU, and not causing data to be migrated from the storage device to the memory implemented within the graphics processing unit via the determined path.  
Another prior art (Anvin US007089397B1) teaches the L1 cache is built into the processor chip and the L2 cache functions as a secondary staging area that feeds the L1 cache (col. 1, lines 23-26).  The required data does not reside in the cache.  The data is looked up and then returned to the cache (col. 5, lines 8-14).  However, Anvin does not teach causing data to be migrated from the storage device to the memory implemented within the graphics processing unit via the determined path.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandal (US 20180285261A1) teaches determining whether to fill in a shared cache with data from system memory to satisfy future requests for data, or instead, to bypass the shared cache and provide the data from the system memory directly to the requesting processing device [0015].
Anvin (US007089397B1) teaches the L1 cache is built into the processor chip and the L2 cache functions as a secondary staging area that feeds the L1 cache (col. 1, lines 23-26).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







JH
/JONI HSU/Primary Examiner, Art Unit 2611